DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 04/29/2021.
Response to arguments
Claims 1, 5, 8 and 12 have been amended. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-15 are allowed. 
Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Han et al. (U.S 2014/0092829) and 3GPP CATT, “Support of aperiodic CSI-RS”, R1-166442, 3GPP TSG RAN WG1 Meeting #86, Gothenburg, Sweden, August 13, 2016, See sections 1-2.
Regarding in claims 1, 5, 8 and 12, the prior art of record (in particular Han et al., discloses a User Equipment (UE) that can receive in a first subframe, a PDCCH/EPDCCH corresponding to SPS activation and wherein the PDCCH/EPDCCH transmission conveys a value for a physical downlink shared channel (PDSCH) resource element (RE) mapping and quasi co-location indicator. 
NPL-“R1-166442”, discloses CSI-RS configuration which a new aperiodic CSI-RS resource allocation/configuration is defined aperiodic CSI-RS.
However, none of Han, R1-166442 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to first information indicating a mode of a channel state information-reference signal (CSI-RS) mode to as one of an aperiodic mode and or a semi-persistent mode, and at least one second information associated with a set of physical downlink shared channel (PDSCH) parameters related to resource element mapping and quasi co-location, the first information and the at least one second information being received by a higher layer signaling; receiving, from the base station, control information indicating one of the at least one second information and receiving, from the base station, a-the CSI-RS according to the mode of the CSI-RS indicated by the first information and a PDSCH based on the indicated second information as recited in the context of claims 1, 5, 8 and 12. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-4, 6-7, 9-11 and 13-15 depend from claims 1, 5, 8 and 12 are allowed since they depend from allowable claims 1, 5, 8 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/05/2021